Citation Nr: 0833206	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  04-42 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to September 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought.

In a May 2007 Board decision, this claim was remanded to the 
RO for further development.  It is again before the Board on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This claim is being remanded because explicit instructions in 
the May 2007 remand were not followed by the AMC.  The Board 
remanded this claim for the RO to provide the veteran's 
stressor statements to the U.S. Army and Joint Services 
Records Research Center (JSRRC), regardless whether he 
provided more detailed information about his stressors.  The 
AMC did not receive any new evidence from the veteran.  
Unfortunately, it immediately readjudicated the claim without 
providing any stressor statements to the JSRRC.

The veteran claims that he has PTSD because of these claimed 
stressors:

*	Loading bombs and other weapons onto planes between 
December 1972 and June or July 1973, at Korat Air Base;
*	A man being killed while working on an ejector seat in 
the spring of 1973 at a hanger at Korat Air Base;
*	28 people being injured in the spring of 1974 in a motel 
in downtown Korat;
*	A man killed in "Samlar" by a Bott bus on a road to 
downtown Korat in the spring of 1973; and 
*	Five people being killed in or near a post 
office/recreation center at the Korat Air Base in the 
spring of 1974.

See PTSD questionnaire completed by the veteran and returned 
to VA in June 2003; October 2004 outpatient record.

The RO has not attempted to verify the veteran's claimed 
stressors.  This must be accomplished.  On remand, the RO 
should attempt to independently verify whether during the 
veteran's service he was exposed to the specific stressors 
which he has identified.  To this, VA has a duty to provide a 
summary of his stressor statement to the JSRRC, and ask them 
to attempt to verify the stressors.  38 U.S.C.A. § 5103A(b) 
(West 2002).

As the record contains conflicting medical evidence as to 
whether the veteran has PTSD, if a claimed stressor is 
independently verified, a medical opinion must be obtained to 
see if that independently verified in-service stressor is 
responsible for post traumatic stress disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the file and 
prepare a summary of the veteran's alleged 
service stressors.  The RO must then 
forward the summary to JSRRC and ask them 
to attempt to verify the claimed 
stressors.  Contact with the JSRRC is 
REQUIRED.  

2.  If, and only if, one or more of the 
veteran's claimed stressors is 
independently verified by the JSRRC or 
otherwise, the veteran should be afforded 
a VA psychiatric examination to determine 
the nature and etiology of any diagnosed 
post traumatic stress disorder.  All 
indicated studies, tests, and evaluations 
deemed necessary should be performed, 
including psychological testing designed 
to ascertain whether the veteran has post 
traumatic stress disorder due to an 
independently verifiable in service 
stressor.  The examiner must be informed 
of any stressor which has been 
independently verified.  A diagnosis of 
PTSD under DSM IV criteria should be made 
or definitely ruled out.  If post 
traumatic stress disorder is diagnosed, 
the examiner must identify the 
independently verifiable in service 
stressor(s) supporting the diagnosis.  If 
post traumatic stress disorder is not 
diagnosed, the examiner should explain why 
the diagnosis was not made.  The claims 
folder, including a copy of this REMAND, 
must be made available to and reviewed by 
the examiner.

3.  The veteran is hereby notified that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.       38 
C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report for 
any ordered examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  If an examination is conducted, 
the RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures at once.

5.  Following any other indicated 
development, the RO should readjudicate 
the claim.  If the benefit is not granted, 
the veteran and his representative should 
be furnished with a supplemental statement 
of the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

